Citation Nr: 1046151	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  05-01 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to service connection for allergic rhinitis.

2. Entitlement to service connection for hay fever.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to April 1979.  
These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Philadelphia, Pennsylvania Department of Veterans Affairs (VA) 
Regional Office (RO) and Insurance Center.  The Veterans claims 
file is now in the jurisdiction of the Newark, New Jersey RO.

In October 2006, a hearing was held before a Decision Review 
Officer (DRO) at the Newark RO.  In September 2007, a Travel 
Board hearing was held before the undersigned.  Transcripts of 
these hearings are of record.  

The January 2003 rating decision also denied service connection 
for diabetes mellitus, type 2, recurrent acute bronchitis, 
chronic cervical strain, and chronic lower back pain.  The 
Veteran's December 2004 Substantive Appeal perfected appeals of 
these issues; however, in a signed statement submitted at the 
October 2006 DRO hearing, the Veteran withdrew his appeals of 
these issues.  Therefore, the issues of service connection for 
diabetes mellitus, type 2, recurrent acute bronchitis, chronic 
cervical strain, and chronic lower back pain are no longer in 
appellate status and will be discussed no further herein.  38 
C.F.R. § 20.204 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action on his part is required.





REMAND

The Veteran seeks service connection for allergic rhinitis and 
hay fever and alleges that these conditions began during his 
period of active military service.  In March 2008, the Board 
remanded his claims to secure outstanding service treatment 
records (STRs), including by requesting STRs from the New Jersey 
Army National Guard.  A review of the record reveals that the AMC 
has not substantially complied with the Board's remand 
instructions; hence, a further remand is necessary.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the 
Board confers on the appellant, as a matter of law, the right to 
compliance with the remand orders).  

In April 2008, the AMC wrote a letter to the New Jersey Adjutant 
General requesting the Veteran's service records.  A May 2008 
response from the Adjutant General states that to obtain such 
records the AMC needed to submit Standard Form 180 or needed to 
follow certain instructions regarding requesting military 
records; both of these documents were attached to the Adjutant 
General's May 2008 letter.  In May 2008, the AMC sent the Veteran 
a letter requesting more information about his National Guard 
unit, so it could request records from the Adjutant General.  A 
June 2008 letter from the Veteran provides the requested 
information regarding his National Guard unit and indicates that 
he believed his STRs were located at the New Jersey Army National 
Guard in Sea Girt, New Jersey.

In June and September 2009, the AMC sent letters to the New 
Jersey Army National Guard (at the address provided by the 
Veteran) requesting the Veteran's service records.  The New 
Jersey Army National Guard did not respond to the June and 
September 2009 letters.  Also, the AMC never sent a follow-up 
request to the New Jersey Adjutant General after receiving the 
Veteran's June 2008 letter.  In the January 2010 Supplemental 
Statement of the Case, the AMC noted that the Veteran had 
submitted a statement about his New Jersey National Guard Units 
and the location of his records.  However, there was no 
discussion about VA's attempts to locate those records, nor did 
VA ever notify the Veteran that they had made attempts to secure 
those records, but had not received a response.  
VA has an obligation to make as many requests as necessary to 
obtain relevant Federal records, including service treatment 
records, until it determines that further efforts would be 
futile.  38 C.F.R. § 3.159(c)(2).  Additionally, after concluding 
that records do not exist or that further attempts to obtain 
records would be futile, VA has a duty to notify claimants in 
writing of that fact.  38 C.F.R. § 3.159(e).  In the present 
case, VA did conclude the steps it is required to take in 
attempting to obtain relevant Federal records.  As such, this 
case must be remanded so that proper development may take place.  
While the Board regrets the additional delay caused by this 
Remand, since the New Jersey Army National Guard has not 
responded to the AMC's requests and the AMC has not submitted a 
sufficient follow-up request with the New Jersey Adjutant 
General's Office, not notified the Veteran of the steps it has 
taken to try and obtain these records, it further development is 
needed to substantially comply with the Board's previous Remand 
instructions. 

Accordingly, the case is REMANDED for the following action:

1.	Follow up on the incomplete attempts in 
the record to request all available treatment 
records pertaining to the Veteran from the 
New Jersey Army National Guard, including, 
but not necessarily limited to, requesting 
such records from the New Jersey Adjutant 
General.  If such records are not 
available, the file should be clearly 
annotated to that effect, and the Veteran 
should be provided with notice of 
unavailability of such records, and provided 
an opportunity to respond.
 
2.	Readjudicate the claims of service 
connection for allergic rhinitis and hay 
fever.  If either claim remains denied, issue 
an appropriate Supplemental Statement of the 
Case and give the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



_________________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


